DETAILED ACTION
	This Office Action is in response to an RCE, filed 20 December 2019, wherein Claims 22-31 and 59-95 are pending and ready for examination.

	In view of the Appeal Brief filed on 16 October 2020, PROSECUTION IS HEREBY REOPENED. New Grounds of rejection are set forth below.
	To avoid abandonment of the application, Appellant must exercise one of the following two options:
	(1) file a reply under 37 CFR 1.111 (if this Office Action is non-final) or a reply under 37 CFR 1.113 (if this Office Action is final); or,
	(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then Appellant must pay the difference between the increased fees and the amount previously paid.
	A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 12 March 2020, 30 March 2020, 20 April 2020, 01 May 2020, 19 May 2020, 27 May 2020, and 09 June 2020. The 

Response to Arguments
	Applicant’s arguments and amendments, filed 20 December 2019, with regard to the previous claim rejections under 35 USC 103 have been fully considered and are persuasive. However, new rejections may be found below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22, 24, 26-30, 59-62, 64, 66, 67, 71, 73-79, and 81-95 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20150061862) in view of Gunn (US 20140118272).

As to Claim 22, Lee discloses a coordinating device (Fig. 1 (101) & Fig. 3 (301)), comprising: an output component that outputs stimuli (Fig. 1 (140,150)); a connection component that transmits communications to other devices (Fig. 1 (170)); one or more processors coupled to the output component and the connection component (Fig. 1 (110,160)); (Fig. 1 (130-134)), that, when executed by the one or more processors, cause the one or more processors to perform actions including: detecting a message that is to be forwarded to a mobile device (Paragraph [0050] describes how the notification control module 120 detects that an event to provide notification has occurred that may be output to electronic device 101 or electronic device 102 dependent upon statuses, rules, and other criteria); and in response to detecting the message at the coordinating device: while the mobile device is in a particular state and in accordance with a determination that the coordinating device is in an active mode, presenting the alert corresponding to the message at the coordinating device (Fig. 5B and Paragraph [0115] provide a specific example -- The first electronic device 501 (i.e. coordinating device) is active and receives a calling request while performing another action … the status of the [second] electronic device 502 (I.e. mobile device) is checked … if it is determined that [second] electronic device 502 is in sleep mode (i.e. particular state), then the notification is output on the [first] electronic device 501) ; in accordance with a determination that the coordinating device is not in the active mode and the mobile device will not Page 2 of 18Application No. 14/475,446present an alert corresponding to the message, presenting an alert corresponding to the message at the coordinating device (Paragraphs [0193]-[0196] provide a specific example – When it is determined the [first] electronic device 101 (i.e. coordinating device) is in a disabling status (i.e. not active) operation (step 803 NO) 807 is performed … In operation 807 [the first] electronic device 101 acquires the status information of the external electronic device (i.e. mobile device) to determine whether the external device is in a state that can output the notification -- the status information including whether the external electronic device is wearing, a priority and/or importance level information of any functions/applications currently being executed by the device, a distance between the two devices, etc. … When it is determined the external electronic device may not output the notification (step 807 NO), the [first] electronic device 101 performs operation 811 (i.e. outputs the notification) and outputs the notification itself); and in accordance with a determination that the coordinating device is not in the active mode and the mobile device will present an alert corresponding to the message, forgoing presentation of an alert corresponding to the message at the coordinating device (Paragraphs [0160][0161] provide a specific example – The acquiring module acquires the enabling status information of the displays of each of the electronic device (i.e. coordinating device) and the external device (i.e. mobile device) as the status information … when the electronic device is in a disabling status (i.e. not active) the providing module provides the notification information through the external device [instead of the electronic device].   See also Fig 8 and [0193]-[0196], which disclose the [first] electronic device determining it is in a disabling status (step 803 NO), determining the external electronic device will present an alert (step 807 YES), and then transmitting the notification to the external device for output (step 809).  The examiner finds that the lack of a step 811 in this flow teaches a foregoing of the [first] electronic device presenting the notification).
Lee discloses an example status of the second device being sleep mode when the status is checked/determined, as noted above. However, Lee does not explicitly disclose that sleep mode is analogous to a state that is capable of presenting an alert by the second device. Formally, Lee does not explicitly disclose wherein the particular [sleep] state comprises a state that is capable of presenting an alert corresponding to the message. 
capable of presenting various alerts as evidenced by Gunn.
Gunn discloses wherein the particular [sleep] state comprises a state that is capable of presenting an alert corresponding to the message (The Abstract and Paragraph [0045] describe how the mobile device is capable of presenting a first kind of alert when not in sleep mode and a second kind of alert when it is determined to be in sleep mode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the status determinations in Lee, specifically the device capabilities determined based on the device’s mode, with the state determination techniques of Gunn, specifically the determination that devices in sleep mode are capable of presenting alerts.
The suggestion/motivation for doing so would have been to have a more comprehensive set of status data when making determinations of which device to output/present notifications on for a user. Thereby providing a more customizable notification process for users creating a better overall user experience.

As to Claim 24, Lee discloses wherein the actions further include: detecting an other message; and in response to detecting the message at the coordinating device, in accordance with a determination that the coordinating device is in the active mode, presenting an alert(Paragraphs [0063][0080] describe examples of one or more events that would be processed by the same method of claim one for all incoming events).

As to Claim 26, Lee discloses wherein determining whether the coordinating device is in the active mode includes determining whether a display screen of the coordinating device is on or unlocked (Paragraph [0066] discloses how the System determines each devices’ active/inactive status in several ways including user’s current engagement, current display functionality, operating status, etc.).

As to Claim 27, Lee discloses wherein the actions further include, in accordance with a determination that the coordinating device is not in the active mode: and that the mobile device has not indicated that it is handling presentation of the alert for the message, presenting the alert at the coordinating device (Fig. 8 and Paragraphs [0193]-[0195] describe how when it is determined the electronic device 101 is not in an enabled state (inactive) in step 803, and the external electronic device is not in a state to output the notification in step 807, the notification is output on electronic device 101 in step 811 anyways).

As to Claim 28, Lee discloses wherein the alert includes an audio or a haptic alert (Paragraph [0221] describes how the operation of providing notifications to both the electronic device and/or the external device include audio output, display vibrations, etc.).

As to Claim 29 Lee discloses wherein the coordinating device includes a phone (Fig. 3A (301)).

(Paragraphs [0063][0080] describe examples of one or more events that would be processed by the same method of claim one for all incoming events; Fig. 3A provides examples of notifications (a,b,c) that include phone call, text, etc.). 

As to Claim 76, Lee discloses wherein determining that the mobile device has not indicated that it is handling presentation of the alert for the message includes determining that an acceptance signal indicating that the mobile device is handling presentation of the alert for the message has not been received within a period of time from a time at which the signal was transmitted (Paragraph [0127] discloses how the System sends the notification information, about an event, to the electronic device 602 because electronic device 601 is not active; The System then determines the notification hasn’t been checked (still pending) and outputs the notification on the electronic device 601).

	As to Claim 75, Lee discloses wherein determining that the mobile device has not indicated that it is handling presentation of the alert for the message includes receiving a declination signal from the mobile device that indicates that the mobile device is not handling presentation of the alert for the message (Fig. 8 and Paragraphs [0193]-[0195] describe how when it is determined the electronic device is not in an enabled state (not active) in step 803, and the external device is not in a state to output the notification in step 807 [based on received status information] (received status information is analogous to the declination signal), the notification is output on the electronic device in step 811 anyways).

As to Claim 77, Lee discloses determining a location characteristic, and wherein determining the location characteristic includes determining whether the mobile device and the coordinating device are connected to a same network, and wherein a proximate condition is satisfied when the mobile device and the coordinating device are connected to the same network (Fig. 3A, Paragraphs [0071][0081][0082] describe how the System determines if there is a device, within distance, that can connect with electronic device 301; The System then connects electronic device 301 and electronic device 302 via short-range wireless communication; For each event occurrence the System determines what devices are connected to the electronic device 301 (proximate condition check), which devices are active, and utilizing all of the status information decides which device is to output the notification (only one device to output)).

As to Claim 78, Lee discloses wherein determining the location characteristic includes determining whether the coordinating device detects the mobile device (See citations for Claim 77 above).

As to Claim 81, Lee discloses when it is determined that the coordinating device is in the active mode: generating a visual notification presentation for the message; and presenting the visual notification presentation on the coordinating device (Fig. 5B (501), Paragraph [0115] describe how the System outputs a notification of an incoming call request to electronic device 501); and when it is determined that the coordinating device is not in the active mode: subsequently identifying that the coordinating device is in the active mode; determining that a notification for the message is pending; generating a visual notification presentation for the message; and presenting the visual notification presentation on the coordinating device (Paragraph [0127] describe how The System sends the notification information, about an event, to the electronic device 602 because electronic device 601 is not active; The System then determines the notification hasn’t been checked (still pending) and outputs the notification on the electronic device 601).

As to Claim 82, Lee discloses identifying an app associated with the message (Fig. 4A, Paragraph [0096] disclose The System detects an event to provide notification, and identifies the event as a calling request); determining, based on the identified app, whether the coordinating device is to handle message forwarding for the app (Fig. 4A, Paragraph [0096] disclose how Based on the current status of electronic device 401 and the nature of the notification, the System determines the electronic device 401 isn’t’ supposed to display the notification, but to forward it to an external device (electronic device 402)); and when it is determined that the coordinating device is to handle forwarding for the app: identifying an other electronic device, wherein each of the coordinating device and the other electronic device are associated with a same account; and transmitting, from the coordinating device, a signal to the other electronic device, wherein the signal includes at least part of the message (Fig. 4A, Paragraph [0096] disclose how Electronic device 401 acquires the status of all connected devices; The System then identifies the electronic device 402 (user’s wearable device), and sends the notification information to the electronic device 402).

As to Claim 83, Lee discloses wherein determining whether the coordinating device is to handle message forwarding for the app includes determining whether the app is identified on a blacklist, and wherein it is determined that the coordinating device is not to handle message forwarding for the app when it is determined that the app is identified on the blacklist (Paragraphs [0096]-[0098] describe how For each detected event, corresponding to a particular app, the System checks a database to determine whether electronic device 401 is to display or forward the notification information, after processing the event).

As to Claim 84, Lee discloses identifying an app associated with the message; enabling the app to locally process the message; accessing a processed message generated by the app (Paragraphs [0096]-[0098] describe how the System detects events and checks corresponding databases to process the event data into notification data); and transmitting a signal to the mobile device includes the processed message (Paragraphs [0096]-[0098] disclose how the notification information is transmitted to electronic device 402).

As to Claim 85, Lee discloses when it is determined that the coordinating device is in the active mode: identifying a type of message of the message; and determining a type of alert based on the type of message, wherein the coordinating-device alert is of the type of alert (Fig. 5B, Paragraph [0115] discloses how The System references a database to determine how to output the notification for the event and outputs the notification accordingly on electronic device 501).

As to Claim 86, Lee discloses wherein each of the mobile device and the coordinating devices are associated with a same user account (Figs. 3A & 3B provide an example User devices that include the user’s smartphone (301,311), the user’s wearable watch (302,314), and the user’s smartTV (312), as an example).

As to Claim 87, Lee discloses wherein the mobile device includes a device paired to the coordinating device (Figs. 3A & 3B provide an example of how Electronic device 302 (and 314) is paired to the electronic device 301 (and 311) as a wearable device (watch)).

As to Claim 89, Lee discloses providing a signal to the mobile device that includes an identifier corresponding to the message (Paragraphs [0132]-[0134] disclose how notifications sent by electronic device 601 can include references to the database and/or status information for particular events, notifications, etc.).

As to Claims 90 & 91, Lee discloses wherein the mobile device comprises a wearable electronic device or a watch (Figs. 3A & 3B show an example of the user being paired to a wearable device (watch)).

(Fig. 2, Paragraph [0050] describe how the Notification Control Module 120 (inside electronic device 101) detects the occurrence of events to provide notifications through devices to the user).

As to Claim 94, Lee discloses instructions, that, when executed by the one or more processors, cause the one or more processors to perform actions including: in accordance with a determination that the coordinating device is in the active mode and the mobile device will not present an alert corresponding to the message, presenting an alert corresponding to the message at the coordinating device (Fig. 5B and Paragraph [0115] provide a specific example -- The first electronic device 501 (i.e. coordinating device) is active and receives a calling request while performing another action … the status of the [second] electronic device 502 (I.e. mobile device) is checked … if it is determined that [second] electronic device 502 is in sleep mode, then the notification is output on the [first] electronic device 501 (a device in “sleep mode” is fully capable of receiving phone calls, ringing, displaying notifications, chiming, etc. which is analogous to the device being in a state capable of presenting an alert)). 

As to Claim 95, Lee discloses instructions, that, when executed by the one or more processors, cause the one or more processors to perform actions including: in accordance with a determination that the coordinating device is in the active mode and the mobile device will not present an alert corresponding to the message, presenting an alert corresponding to the message at the coordinating device (Fig. 5B and Paragraph [0115] provide a specific example -- The first electronic device 501 (i.e. coordinating device) is active and receives a calling request while performing another action … the status of the [second] electronic device 502 (I.e. mobile device) is checked … if it is determined that [second] electronic device 502 is in sleep mode, then the notification is output on the [first] electronic device 501 (a device in “sleep mode” is fully capable of receiving phone calls, ringing, displaying notifications, chiming, etc. which is analogous to the device being in a state capable of presenting an alert)). 

Claims 59-62, 64, 66, 67, 71, 73, 74, 79, 88, and 93 contain all the same elements as Claims 22, 24, 26-30, 75-78, 81-87, and 89-92. Therefore, the same rationale applies equally.

Claims 23, 25, 63, 65, 68-70, and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20150061862) in view of Gunn (US 20140118272), and further in view of Touloumtzis (US 20140368333).

As to Claim 23, Lee/Gunn disclose the coordinating device of claim 22, as cited above, Lee discloses determining which device to output the notification on (only one device). However, Lee/Gunn do not explicitly disclose suppressing presentation of an alert corresponding to the message at the mobile device [in accordance with a determination that the coordinating device is in the active mode].
In an analogous art, Touloumtzis discloses suppressing presentation of an alert corresponding to the message at the mobile device (Paragraph [0020] describes how The System pings all the user devices to determine which devices are active, device proximity with relation to the other devices, and other device/user context; The System then determines which device the user is engaging in and provides an alert to the device while providing a passive alert (suppressed) to the other user devices within proximity of the active device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the notification system of Lee/Gunn, specifically the alert acknowledgements, with the techniques of Touloumtzis, specifically the alert presentation acknowledgements that allow the other devices to suppress their alert.
The suggestion/motivation for doing so would have been to minimize the disruption of the user by reducing the amount of notifications, vibrations, screen interruptions, noises, and alerts that can be produced while multiple user devices are within proximity of each other, and associated/linked with the same account to receive notifications (Touloumtzis, Paragraph [0020]).

As to Claim 25, Lee/Gunn/Touloumtzis disclose wherein the actions further include: detecting an other message; and in accordance with a determination that the coordinating device is in a do-not-disturb mode indicating that the coordinating device is to suppress audio stimuli elicited in response to messages, transmitting an other signal, via the connection component, to the mobile device that corresponds to an instruction not to present an audio alert corresponding to the other message (Touloumtzis, Paragraph [0021] wherein the System determines smartphone 402 is in proximity to the user, who is engaged with Tablet 404, and the smartphone is in sleep mode; The System then issues an alert to the Smartphone 402 and Tablet 404 to remain silent).

Claims 63, 65, 68-70, and 72 recite all the same elements as Claims 22-30, 59-62, 64, 66, 67, 71, 73-79, and 81-93. Therefore, the same rationale applies equally.

Claims 31 and 80 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20150061862) in view of Gunn (US 20140118272), and further in view of Luna (US 20140362702).

As to Claim 31, Lee discloses detecting a message while the coordinating device is in a first mode and delaying the output of the message based on the mode (Paragraph [0102] describes how the System holds the incoming notification after determining electronic device 401 is currently executing an application with higher priority). Lee discloses different priorities for applications/notifications (Paragraph [0069]). Lee also discloses how based on certain conditions certain devices are designated to handle certain types of notifications (i.e. irrespective of the other device's statuses) (Paragraph [0069]). Lee discloses two scenarios of how incoming notifications’ priorities are checked against the current operation of the device and either they are delayed (queued) or they are output immediately. However, Lee/Gunn do not explicitly disclose queuing multiple messages in a queue while the user is in a first mode, and presenting the queued messages to the user when it is determined the user is in a second mode.
(Paragraphs [0069][0111][0143][0151] describe how when the user is in a first mode, pending notifications/messages are queued, when the user switches to a second mode, the pending notifications/messages are presented to the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the notification delivery system of Lee/Gunn, with the queueing techniques of Luna, specifically the notification queuing when a user is in a first mode, until the user is in a mode that is ready for the presentation of the queued messages.
The suggestion/motivation for doing so would have been to not disturb the user with multiple notifications while doing something important or sleeping (first mode), by queuing the messages for presentation until the user is in a mode ready for presentation. Thereby, providing a better overall user experience.

Claim 80 recites all the same elements as Claim 31. Therefore, the same rationale applies equally.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Santamaria et al. (US 20090307715) discloses a system for managing notification service connections with a mobile device that sends notifications based on the device’s mode determination by the service.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN A. SPARKS/
Examiner
Art Unit 2459



/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459